DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          TRAVESE WOOLFORK,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D14-3766

                              [March 23, 2016]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312010CF001795A.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acuña, Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

    The defendant appeals an order revoking his probation. He argues the
trial court’s finding that he violated probation by associating with persons
involved in criminal activity is inconsistent with the finding that he did not
commit any of the alleged crimes. We disagree and affirm. We remand
the case, however, for the trial court to conform the written order of
revocation to its oral pronouncement.

   The order of revocation inaccurately reflects that the defendant violated
“condition (6) as stated in affidavit dated 8/19/13.” August 19, 2013 was
the date of the original affidavit. The trial court held an evidentiary hearing
on the amended affidavit filed October 15, 2013. And, the court orally
found the defendant violated condition 6 of his probation as alleged in the
amended affidavit filed October 15, 2013. See Rodriguez v. State, 777 So.
2d 1175 (Fla. 4th DCA 2001) (holding the trial court’s written probation
revocation order must conform to trial court’s oral pronouncements).

   We therefore affirm, but remand the case for correction of the order of
revocation.

   Affirmed.

DAMOORGIAN and GERBER, JJ., concur.

                         *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                  2